CORFMAN, J.
I dissent. It is conceded that appellant is not seeking to exercise the right of eminent domain on the ground that respondent’s tunnel is to be used “for a more necessary public use” than the one for which it was originally constructed, and is now being continuously occupied and used in the operation and development of respondent’s mines. In fact, the only contention made by appellant is that it seeks to acquire the right to a mere temporary use, a use in common with the respondent, for the express purpose of enabling appellant to make quick development of its mineral lands, mine, extract, and market its ores at a nominal expense, and with less inconvenience to itself than under the circumstances and existing conditions could otherwise be done in the construction of a tunnel by its own labor and at its own cost. That the contemplated use of the tunnel in question by appellant is precisely the same use for which the respondent, at great expense, constructed it, and is now continuously using it in the development and operation of its mines, is also a conceded fact. It is also apparent from the record here that appellant’s mine, for which a right to a joint use of respondent’s tunnel is sought, is only partially developed. The same is shown to be true of respondent’s mine. The mines of the respective parties are in the prospective stages only. Whether the appellant would pass one mine car of material from its mine over respondent’s track each day or a thousand is purely problematical. The future needs of respondent in that regard are equally so. Appellant’s right to acquire an interest in the tunnel must be predicated upon either some express legislative enactment or some reasonable intendment of our statute, and then again some reasonable necessity for the taking must first be shown. Lewis, the distinguished author, in his work on Eminent Domain, after an exhaustive review of the *430decisions of the several states, lays down the general principle deducible therefrom to be:
" First. All property held for public use is still subject to the eminent domain power of the state, with this exception: That it cannot be taken to be used for the same purpose in the same manner. * * * The 'Legislature cannot take the property of A., such as a tollbridge, and transfer it to B., to be still used as a tollbridge by B. in the same manner as it had been previously used by A. This would be taking the property of A., and giving it to B., which the Legislature is powerless to do. 'Where there is no change in the use there cannot be a change in ownership under the law of eminent domain.’ Suburban R. R. Co. v. Met. W. S. El. R. R. Co., 193 Ill. 217, 233, 61 N. E. 1090. This rule is a restriction upon the power of the Legislature, and is doubtless limited to the cases where the result of the act would be to transfer the property of A. to B., both being private individuals or corporations. * * *
"Second. The right to take property already devoted to public use must be given in express terms or by necessary implication, * * and then the taking can be only to the extent of the necessity, and that necessity must arise from the nature of things over which the corporation desiring to take has no control, and not from a necessity created by such corporation for its convenience or economy.’’ (Section 440.)
The same ajithor, further on in the text, says:
"A taking which is no interference, present or prospective, with the prior use, is not within the rule. Consequently it is generally held that an easement or joint use may be appropriated, where the two uses are not inconsistent, and the second is no interference with or impairment of the first.” (Section 441.)
I cannot concur in the conclusions arrived, at by Mr. Chief Justice FRICK, that, under our statutes referred to in his opinion, the appellant may acquire a right to a temporary use in the respondent’s tunnel, for the following reasons: (1) No contention is made, nor is it shown, that appellant has not now the same facilities to construct a tunnel for its mine that the respondent had to construct its tunnel. (2) The mere fact that appellant might more expeditiously, and with less expense and inconvenience’ to itself, develop and mine its ores by the use of respondent’s tunnel, are not sufficient in law to entitle it to such use.
I am not unmindful that the future welfare of our commonwealth is largely dependent upon the development of the mineral resources of the state. However, as to the privi*431leges to be accorded those engaged in the mining industry, I feel assured our legislative bodies can be depended' upon to see to it that wise laws will be enacted, in no uncertain terms, to foster and encourage the highest development of those interests not incompatible with the private rights of the citizen. It may be that some future legislative body of our state will take occasion to say, expressly or impliedly, by legislative enactment, that the miner who oftentimes ventures his all in delving into the mountainside in search for precious metals has no rights that his neighbors are bound to respect; that his neighbor may stand quietly by until such time as will be best suited to his own personal convenience and economy, and then be placed on an equality with respect to enjoyment of property rights with the one who has had the energy and courage to actually develop the resources of the state, by invoking the power of eminent domain through the medium of the courts; but, until the Legislature has so spoken in no uncertain terms, in my humble opinion the courts of the state should deny such privileges. The mere fact that the law of eminent domain has been amended and extended in recent years in many particulars relative to the mining interests, in a way calculated to foster and encourage the development of the mineral resources of the state, does not, in my judgment, warrant the courts in assuming that, under any and all circumstances, the privileges accorded may be held and enjoyed by mine owners in common. Similar rights sought for by appellant in this action were before the courts of California in Amador, etc., M. Co. v. De Witt, 73 Cal. 482, 15 Pac. 74, and of Idaho in Headrick v. Larson, 152 Fed. 93, 81 C. C. A. 317, and in both of these jurisdictions they were denied under similar statutes to our own. The hazards and uncertainties of mining,' in my judgment, render -a joint occupancy and use of a mining tunnel so impractical that it would be impossible for any court to fix and determine with any degree of certainty the terms and conditions under which a joint use could be had on any hypothesis that would be just and equitable, and no attempt ought to be made except in cases of extreme necessity. To construe our statutes as extending the right of eminent domain beyond cases of extreme *432necessity would very materially retard the development of our mineral resources rather than encourage their development. It is a matter of common knowledge that immense sums of private money are being continually expended in the construction of tunnels for the purpose of demonstrating the character and extent of mineral deposits in the hope of some private gain. Some are successful, others result in failure and a total financial loss. In either event the burdens are met by those who have taken the initiative. 'If successful, they should be permitted to enjoy their property rights without interference of those who have stood by until such a time that they may advantageously invoke the law of eminent domain and secure for themselves, without- hazarding their money, the same advantages and benefits with those who have, by their capital and enterprise, made it possible for them to do that. The trial court, in deciding the case at bar, had before it all of the'testimony offered by the appellant, and; while it did not make specific findings the effect of the judgment was to deny the right sought for by appellant. Had the court made specific findings negativing appellant’s right the result would have been precisely the same, and therefore the failure of the trial court to do so becomes immaterial. In my opinion, the judgment of the trial court was right and should be affirmed.
MeCARTY, J. I concur in the reasoning of, and in the conclusions reached by, Mr. Justice CORFMAN, J.